DETAILED ACTION
Claims 1-15 are pending, and claims 1-8 are currently under review.
Claims 9-15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-8, in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that the invention of group I as stated in the previous restriction requirement also required a limitation of diffusional mixing, such that diffusional mixing is part of the shared technical feature.  This is not found persuasive because unity of invention is only considered in relation to the independent claims.  See MPEP 1850(II).  Thus, dependent claim 4 as relied upon by applicant has no bearing on the determination of unity of invention, which is only made in relation to independent claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) alone or in view of Renn et al. (US 2004/0197493).
Regarding claim 1, Sachs et al. discloses a method of additive manufacturing [abstract, col.2-3]; wherein said method includes the steps of providing a metal powder build material [col.5 ln.35-61, col.7 ln.29-36], subsequently applying a metal salt binder material at desired locations [col.5 ln.62-67], and then thermally disassociating/reducing said metal salt at a temperature below the sintering temperature of the metal powder to deposit a metal formed from said metal salt and bind/join the metal powder together [col.6 ln.19-21, col.14 ln.45-48].  These steps are then repeated layer by layer to from a desired component [col.5 ln.54-59].  Sachs et al. further teaches that said thermal disassociation can be performed using laser, which reasonably meets the limitation of light irradiation [col.32 ln.52-59].  The examiner considers this disclosure to meet the claimed steps of applying a metallic build material, applying a patterning fluid, and exposing light irradiation prior to application of an additional build material.
Alternatively, Sachs et al. does not expressly teach reducing the metal salt with light irradiation.  Renn et al. discloses a method of depositing and heat treating materials [abstract]; wherein it is known to perform thermal 
Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner submits that the phenomena of chemical reactions occurring at respective reaction temperatures met by the light irradiation energy would have naturally flowed from the disclosed thermal disassociation of Sachs et al.  See MPEP 2145(II).  In other words, the metal salt disassociation disclosed by Sachs et al. would have been recognized by one of ordinary skill to also comprise chemical reactions, said reactions occurring at respective temperatures and propagated by an adjusted laser energy provided by the laser sintering of Sachs et al.  
Alternatively, Renn et al. further teaches that the heat treatment can be adjusted by controlling laser parameters [0087, 0109-0110].  
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further discloses a specific salt embodiment of silver carbonate, wherein said silver carbonate decomposes to silver oxide and is further reduced [col.14 ln.27-37, col.17 ln.55-58].
Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further teaches disassociating the metal salt and potentially sintering/melting the reduced metal, which the examiner recognizes would naturally result in at least some amount of diffusion of the reduced metal material into the metal powder by means of the laser irradiation [col.14 In.38-48, col.15 In.1-11].  See MPEP 2145(II).
Regarding claim 6, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further teaches a reducing and/or inert environment [col.14 ln.34-37].
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further teaches a number of metal salt compositions such as silver nitrate [col.17 ln.37].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) alone or in view of Renn et al. (US 2004/0197493) as applied to claim 1 above, and further in view of Liu et al. (US 2009/0007724).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the metal salt can be a hydrated metal salt as claimed.  Liu et al. discloses a method of depositing metal material onto metal powders by means of decomposition of a metal salt precursor [abstract, 0006]; wherein said metal salt precursor can be a hydrated metal salt for metal powders [0025, claim5].  Therefore, it would have been obvious to one of ordinary skill to modify the 
Alternatively, the examiner notes that all of the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein one of ordinary skill would have reasonably been able to combine the aforementioned features to arrive at the predictable result of an additive manufacturing method as taught by Sachs et al., wherein the salt material is specifically a hydrated metal salt as taught by Liu et al.  See MPEP 2143(I)(A).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) alone or in view of Renn et al. (US 2004/0197493) as applied to claim 1 above, and further in view of Chernyshov et al. (US 2006/0198963).
Regarding claim 8, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the light irradiation is by means of a xenon strobe lamp as claimed.  Chernyshov et al. discloses a method of curing metal salt coatings [abstract]; wherein it is known to utilize xenon flash lamps to provide a preferred wavelength of radiation [0077].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing a xenon flash lamp as the light irradiation to provide preferred wavelengths of radiation.  The examiner reasonably considers the xenon flash lamp of Chernyshov et al. to meet the claimed limitation of a xenon strobe lamp.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.